Case 2:20-cv-06227-ER Document 1-4 Filed 12/10/20 Page 1 of 8

EXHIBIT “A”
Case 2:20-cv-06227-ER Document 1-4 Filed 12/10/20 .Page 2 of 8

Court.of Common-Pleas of Philadelphia County
Triat Division

Civil Cover Sheet

 

 

PEAINTIEESS NAME:
MATTHEN LASWELL

 

DEFENDANTS NAME
LOWE'S COMPANIES, INC. , ALIAS: LOWE'S

 

PLAINTIFF'S, ADORESS
4170 ALY SRIVE

DaXLEgTONN PA 18902

fOERENORNTS "ADDRESS
06 S$. COLUMBUS BOULEVARD

PATLADSLERTA PA 1.9148

 

PLAINTIFF'S NAME

DEFENDANTS NAME
LOWE. HOME CENTER, LEC

 

‘PCAINTIFE'S ABDRESS-

DEFENDANTS) ADDRESS:
2106 S, COLUMBUS BOULEVARD
PHILADELERIA PA 15148

 

 

 

 

 

   

 

 

 
 
  

RLAINTIFEE-S NAME "| DEFENDANT'S. Nase
BLANTIFES ADDRESS GEFENDANTS ABORESS
TOTAL NUMBER OF PLAINTIFFS TOTAL NUMBER OF DEFENDANTS COMMENCEMENT OF AGTION /
1 BEE Cipla ~ 2A Betition Action O Notice of Appeal
, NFILOF, Suenos?) Transfir Prom Other Jurisd ictionis
‘AMOUNT iit CONTROWERS? GOAT PROGRAMS.
o | . EO) Achitration JF Comnictee a Selieinent
_ $50,000.00 or [ess Gd shiry- | Minor Court Appeal C Miners
i) Moréhan $54,000.06 t3 Non-fury.e* PA -stanigry Agpéals. CI WiiSutcival
OO ores Mie "et

 

 

 

 

CASE TYPE AND COLE
28 - PREMISES LIABILITY,

 

STATUTORY GASIS:FOR:CAUSE-OF AGTION

 

 

RELATED PENDING:-CASES (LIST BY GASE CAPTION AND DOCKET NUMBER)

HLED: S.CASESSUBJECT TO
PRA Se, , COORDINATION ORDERT
PROPROTHY BORER

OGT 27 2020
A, SILIGRINI

 

 

TO THE PROTRONOTARY:

Kindly entécamy appearance ort behalf of Plaititifi/Pétitioner/Appéllant: MATTHEW LASWELL

Papers may be'served:at the address set fortli below,

 

‘NAME: OF. PLAINTIFE'S/PETITION ER'S/AP PELLANIT'S ATTORNEY:
JEFEREY I. ZIMMERMAN

ADDRESS
175. BUSPLETON PIKE
FEASTERVILLE BA 19653

 

| FAXNunineR
(215) 355-0940.

PHONE NUMBER.
(215) 953-2796

 

 

‘SUPREME. COURT IDENTIFIGATION NO.,

30600

E-MAIL ANDRESS
jschm4 7? 408ao1,cem

 

 

SLBNATURE.OFFILING ATTORNEY OR PARTY
JEFFREY 2IMMERMAN.

‘DATE-SUBMITTED:
Tuesday, Ootsber 27, 2020, 10:i2 em

 

 

FINAL COPY {Approved by tiie Piothendlary Clark)

 
 

Case 2:20-cv-06227-ER Document 1-4 Filed 12/10/20 Page 3 of 8

ZIMMERMAN, SIGMAN & SCHMIDT
BY: Jeffrey I, Zimmerman, Esq.
Identification No. 30600

BY: Jeffrey D, Schmidt, Esq.
Identification No. 91583

175 Bustleton Pike

Feasterville, PA 19053

(215) 95322706

MATTHEW LASWELL and f COURT OF COMMON PLEAS
ERISTINE LASWELL, biw PHILADELPHIA COUNTY
4170 Aly Drive : —
Doylestown, PA 18902 NO TERM, 2020

. a + ASSESSMENT OF DAMAGES
LOWE'S COMPANIES, INC, HEARING IS REQUIRED
dfbla Lowe's : So
2106 S. Columbus Bouleyard JURY TRIAL DEMANDED _
Philadelphia, BA 19148 > TWELVE JURORS REQUESTED.

 

Ve

*

and
LOWB’S HOME CENTERS, LLC 7
d/t/a Lowe's. _
2106 S. Columbus Boulevard :

Philadelphia, PA 19148

 

PLAINTIEFS? CIVIL ACTION COMPLAINT

"NOTICE* “AVISO”

"Le han-deiandadé.en-corte, 81 ust

You hive. beensudd is cout, Ifyou wish to defend against the demandas Wispuestas.en lax paginas
tf

claiins set{forth in te following pages, you must lake action
within twenty (20)-days after Lhié complaint and notice are served,
by easering, a written appearance personal lyor by-attorriey snd
A)itig-in welting with the court-your-defenses or-objactions to the,
slaims setforth againstyqu: You-are-wamed that iFyou fail tato
sothe cnse may proceed withdut yor anda judginent may be.”
gnl¢red against you by the cout without fintker niatice-for any

   

‘Ssttve ef ayiso, interpbrandi tin, aspect eserita personal
arehivani escribit-con la corte sustds
pllesas' contra usted- ct
‘puede hace? asl que e[cnso’
wude fhearpoyar conta ust

| pata. cualquier dinara

     
  

  
  
   
 

    

opade le adviert

     

      

    
 
  

niiney olalinéd if He complatnt or for any other clainy or-coliee ae ir SE eee
Wey babe plAInhih, eval coat lute tee elt para cy jer ot dematids.o relevacidtr pedids, oc dl
requested by the plaintiff, You may lose inoncyor-property or demandaite: Ustéd pitiede perder el dinero (a vicleristica de,

Tights important to yop, olra erideteza importantona tisted,

USTED DEDE.LLEVAR E
INMEDIATAMENTE. SEU

 

  

  

 

 

  

 

acciba et el'plazo-de veinte (20) dins después dé esta queia y-se
hdeiénsns wobjeciones aay
puede procedersin usted y

Dinipra Ja.corté. sin,
dadorcn fa. quéfao

EPAPEL SU ABOGADO
USTED NO HACE QUE UN

the
tds,

  

 

menke:o.y

& gus que

 

R
101 SBOGADO VAYAA GL POR TELEFONO La OFICINA
AMCIATORIOHEG A GERSEL ENG BIA CACM UR oe
i Tae furs aT ET - oS ee ; : TED EA IN! A JN'SOBR , viF ABA I ae
{ATION ABOUT AGENCIES TILT a oe AROGADO. SLUSTEDING PUEDE PERMITIRSE AL HIRE A
OFFER-LEGAL SERWICES TOELIGIBLE PERSONS AT A: BE DSTA Renee ene CET BEES
REDUCED FEE OR'NO FRR. FEUSTED EA INFORMACION SOBRE LAS AGENCTAS CUé
* LAWYER REFERENCE'SERVICE POS SERVIGIOS JURIDICCS DE LA CPERTA DE MAYO A
One Rendin Cate LAS PERSONAS ELEGIBLES EN UN HONORARIO.
LOL Markee Serect REDUCIDO O NINGUN HONORARIO.
Philadetphia, Pennsylvania 19107 SERVICIODE-REBERENCIA 1:
an SOE, SERVICIO. DE-REFERENCIALEGAK
(215) 238-6333 ‘One Reading Center
LOL Market Sirece __. '
Riladettia, Pennsylvania: [9107 \
Telstono:(245}:238-6337
!

Case ID: 201001942,

 
 

Case 2:20-cv-06227-ER Document 1-4 Filed 12/10/20 Page 4 of 8

L. The Plaintiffs, Matthew Laswell and Kristine Laswell, are adult individuals and
husband and wife and reside at 4170 Aly Drive, Doylestown, PA 18902.

2, The Defendant, Lowes Companies, Inc. d/b/a Lowe’s, is a corporation or other
| business entity created and existing under-the laws of the Commonwealth of Penrisylvania,with a
Principal place ef business and/or an office: for acceptance: of service at 2106 S$. Columbus
Bo ulevard, Philadelphia, PA 19148, and said. entity conducting business in. said Commonwealth,

3.. ‘The Defentlant, Lowe's Home Centers, LLC d/b/a Lowe’s, i8 a, corporation or other
business entity ereated and existing- under thé laws of the Commonwealth of Perinsylvania-with a
ptineipal place of busiziess and/ér. an office for acteptance of service at 2106 &. Columbus
Boulevard, Philadelphia, PA 19148) and said entity conducting business in said Commonwealth.

4, Atall times material and relevant to, this Catnplaint, the Defendants acted through
the conduct of their agents, servants, and employees, said petsoris acting within the course and scope
of their civiploynterit and/or agency,

3. Atall times inaterial and relevantto this Complaint, the Defendants did own, possess,
‘operate, manage, triaintain and/or'control the premises known as“Lowe’s” and located. at425 Bastan,
Road, Warrington, PA 18976, and more particularly, the automatic doors located at the-etitranée of
Said sfore and its component parts,

6. On or about November. 10, 2018, at of around 7:15 a.nd, the Plaintiff, Kristine
Laswell, was business invitee and lawfully at:the Defendant’s store known.as “Lowe's” located
at 425 Easton Road, Watrington, PA 18976, and was entering tlie suid premises bypassing through
the outside set-of attornatic.doors when, suddenly and Without warming, the said doors closedupon
her, striking her on her head with’ ereat force, and was thereby caused to suffer severe and
debilitating injurtes.

7. ‘The aforesaid accident resulted solely fiom the-negligence and carelessness of the
| Defendants herein and was due ixt no manner whatsoever to any act or failure to-aét on the part of
thé Plaintiff.

8. The Defendants, knew and had constructive notice-of the presente and existence ‘of

the uforesaid dahyerous and defective conditions at a.suflicient time prior te the aforesaid accident

Case I

i

201001942.

 
 

Case 2:20-cv-06227-ER Document 1-4 Filed 12/10/20 Page 5 of 8

to pennit the Defendants‘to have taken appropriate: corrective action in.tepard thereto, so as to.
prevent the Plaintiff's accident from having dcourred,

9, ‘The negligence:and. carelessness of the Defendants hereih consisted, infer alia, ofthe.
following:

(@) allowing the aforesaid dangerous and defective condition ta exist in the said
aredon the premises; ahd more specifically, opetating, maintaining in usé and continuing to‘operate
automatic doors while said doors were jn a defectiveand.dangerous condition for their intended use;

ih) failing t opr operly, adequately and suffictently inspect, test and monitor the
| ‘automatic doorsat the entry of the said store to ensure that its sensors would defect atid xeact to
| persons passing through the doorway and remain open to permit the safe passage through by said
persons;

(ec) failing tp maintain, zepair, set, calibrate and or replace said doors and integral
door closute. switehés, sensors, triggering devices, photo-clectrié “eyes”, pressure-mats, and safety
systems so as to prevent sudden, uncontrolled and premature closure upon persons passing through
the doorway;

@) failing to place the said automaticdooroutofservice or ina pertanently open
Position until suck door could, be repaired?

(©) failing to request seivice in a.timely mahiter, so, as to have the said door

repaired;

() —_‘failing,to act promptly and appropriately with regard:to a dangerous condition. :
- j

which should have teasonably been expected to,be encountered by entrants into the said premises:
(ge) failure to'properly and adequately train the “greeter” stationed at the frontof
the store: to: itamediately report the dangerous condition of the door:

(h) _ fhilure torepair, coirect or temovesaid dangerous condition in apthmptand

adequate manner;

GJ failure to maintain the said doorway ina safé condition forse by pedéstiian’

traffic:

Case ID): 201901942:

 

.
 

Case 2:20-cv-06227-ER Document 1-4 Filed 12/10/20 Page 6 of 8

G) failing to warm. the Plaintiff of the said dangerous condition by sigris, cones;
barricades. or other appropriate and sufficient-nieans or to place the'said doorway out of use;

(k}  failirig to: inspect for said dangerous condition ina regular, sufficiently
frequent and adequate manner:

a) failure fo provide the Plaintiff the heightened duty of care owed ta.a business
invitee;

(m)  negiivence af laws and

(m) Such otheracts and omissions constituting negligence as shall be revealed by
discovery.

COUNT TL.

KRISTINE LASWELL V. LOWE'S COMPANIES, INC. AND LOWE'S
CENTERS, LLC

   

19.  ThePlaintiffincerporates herein, by referénce thereto, paragraphs oné, through nite,
inclusive, as though the same were set forth hetein-at length,
Hi. Asthedirect and proximate result of this accident, the Plaintiff, Kristine Laswell, has

suffered setiobs and permanent injuries, including infuries 10 her head, face, eye and brdiny-a

Coneusston; post-cohcussionsyn dromes, contusions and abrasions, severe damage ts. hernerves. and |

herveus system, and various other ills and lijucies.

12, Aga further result of this adcident, the Plaintiff has been obligated.to receive and
undergo medical attention and care-for her injuries, and toineur vatious expenses for said.care, arid
she inay be obligated to. continne-to experid such surfié-and to inéur such expenses for an indefinite

| Period oftime in: the future,

13. Asa further result of this-accident, the Plaintiff has suffered an, injury which may be

fa fall or patt & cosmetic disfigurement which is:or may be permanent, irreparable, or severe,
14, Asa further resilt of this accident, the Plaintiff has been-unable to attend to her daily

chores, duties and occupations, aid may be uniible to do so for an indefinite-time-in the fiture.

Gase I

wan upon on

; 201001942,

 
 

Case 2:20-cv-06227-ER Document 1-4 Filed 12/10/20 Page 7 of 8

15. Aga further result of this. accident, the Plaintl¥f'has 6r may suffer severe Joss of Her
earnings and impairment of her carnin g capacity and power, and may continué to suffer such a loss
| foran indefinite time in the-future,

16. As adirect.and reasonable result of the accident, the Plaintiff has and may coritinue |
to in the future incur other financial expenses or losseswhich fo which shemay otherwise be entitled
‘td reeeyer,

1? Asa further result of the accident, the Plaintif€ has suffered severe physical paiti,,
aches, mental anguish, aiid hutiiliation, inconventences, and loss of life's pleasures, and she may
continue-to suffer the sanie-for zin indefinite. time inthe. fiitute.

WHEREFORE, the Plaintiff, Kristine Laswell,demyands dan ages ofthe Defendants herein
in 4 sum in excess of $50,000.00, plus.interest, costs and attorneys fees,

COUNT II

MATTHEW LASWELL V. LOWE'S COMPANIES, INCL AND LOWE'S: HOME
CENTERS, LLC j

   

18, The Plafntitt ‘incorporates herein, by reference. thereto;, paragraphs one through |
seventeen, inelusive, as though the.same were set forth’herefn at length.

19, Solely asaresult ofthe négligence of the Defendant, the Plaintiff; Matthew Laswell,
has; is, and will be caused -to lose-the society, domifort, companionship, support.and cotsortiim of
his‘wife, Kristine Laswell,

WHEREFORE, the Plaintiff, Matthew Laswell, dérnands damages ofthe Defendants herein
in asim in-execess of $50,000.00, plus interest, césts-and attoineys fees,

ROVNER, ALLEN; ROVNER,
ZIMMERMAN, SKSMAN & SCHMIDT

 

BY: (s/Jeffrey [. Zimmerman
JEFFREY |. ZIMMERMAN, ESQUIRE
JEPPREY D. SCHMIDT, ESQUIRE
Attorneys for Plaintiffs,

Matthew Laswell and.
iGistine Laswell.

RO ee ye cence be

 

Case ID}; 201001942.

 
Case 2:20-cv-06227-ER Document 1-4 Filed 12/10/20 Page 8 of 8

VERIFICATION

EA eis ad. [a Seu { { ——— »being-duly sworn. accordiig to law, deposes-and says that heis the
Plaintiff herein, atid that the fucts set forth in the foregoin e pleading are true and.correct to the best
ofhis knowledge, informiution ant. belief;

This statement is made subject to the penalties of 1 § Pa. CSA, Section 4904 relating to

‘unswom falsification to authorities.

a ke Karsh

 

Dated; LORE

Case ID: 201007 9425

i
5

 
